—In an action, inter alia, to recover damages for assault and battery, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Posner, J.), dated January 23, 2001, as denied that branch of his motion which was, in effect, to review objections raised at an examination before trial of the plaintiff.
Ordered that the appeal is dismissed, with costs.
The provision of the order appealed from is not appealable as a matter of right and leave to appeal has not been granted (see, Bassi v Carbonell, 276 AD2d 574; Sainz v New York City Health & Hosp. Corp., 106 AD2d 500). O’Brien, J. P., Altman, Gold-stein and H. Miller, JJ., concur.